                                           Case 4:19-cv-02184-PJH Document 161 Filed 02/12/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                              EUREKA DIVISION

                                   7

                                   8       “AMY,” et al.,                                        Case No. 19-cv-02184-PJH (RMI)
                                   9                      Plaintiffs,
                                                                                                 ORDER ON DEFENDANT’S REQUEST
                                  10              v.                                             TO COMPEL DISCOVERY
                                                                                                 RESPONSES
                                  11       RANDALL STEVEN CURTIS,
                                                                                                 Re: Dkt. No. 160
                                  12                      Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Currently pending before the court is a jointly-filed letter brief (dkt. 160) through which

                                  15   Defendant seeks to compel the production of “four requests aimed at obtaining documents

                                  16   Plaintiffs exchanged with members of Congress with respect to their years-long efforts to have

                                  17   Congress amend the statute [pertaining to a civil remedy and damages for persons depicted in

                                  18   child pornography], and then to amend it again.” Ltr. Br. (dkt. 160) at 1. Plaintiffs respond, inter

                                  19   alia, that they do not possess any such documents. Id. at 4. Accordingly, for the reasons discussed

                                  20   below, the most significant of which is that Plaintiffs cannot produce that which they do not

                                  21   possess, Defendant’s request is denied.1

                                  22           Defendant wishes to compel the production of documents that were supposedly exchanged

                                  23   between Plaintiffs and members of Congress. Id. at 1. The essence of the four requests for

                                  24   production is the targeting of any documents sent to, or received from, any member of either

                                  25   chamber of the United States Congress, related to amending 18 U.S.C. § 2255. See Balogh Decl.,

                                  26   Exh. 1 (dkt. 156-1) at 11-13. Each request uses the term “you,” when identifying senders and

                                  27
                                       1
                                  28    Pursuant to Civ. Local R. 7-1(b), the court finds that this matter is suitable for disposition without oral
                                       argument.
                                           Case 4:19-cv-02184-PJH Document 161 Filed 02/12/21 Page 2 of 4




                                   1   recipients of such documents, and, the RFPs define the term, “you,” quite broadly as including:

                                   2   “the responding Plaintiff, together with all present and former agents, representatives, attorneys, or

                                   3   any other persons acting or purporting to act on behalf of the responding Plaintiff.” Id. at 7.

                                   4   Defendant then suggests that “Plaintiffs’ presentations regarding their desire to change the statute

                                   5   is (sic) relevant to this case” because of certain arguments that Defendant now wishes to pursue.

                                   6   Ltr. Br. (dkt. 160) at 1. Specifically, after his affirmative defenses were stricken (see Order (dkt.

                                   7   130) at 6-16), Defendant has moved for judgment on the pleadings, and alternatively, for partial or

                                   8   complete summary judgment. See Pl.’s Mot. (dkt. 142). Therein, Defendant argues that “the

                                   9   proscription against bills of attainder further compels application of the statute in effect in

                                  10   September of 2016 – the time of Defendant’s [] conduct – and not the amended version” enacted

                                  11   after the entry of Defendant’s criminal conviction. Id. at 12-13 (emphasis in original). Defendant

                                  12   then adds that “[a]pplication of the constitutional proscription against bills of attainder is further
Northern District of California
 United States District Court




                                  13   compelled by Plaintiffs’ and their counsel’s participation in the passing of the 2018 amendments

                                  14   after they had raised claims against Defendant directly.” Id. at 13 (emphasis in original).

                                  15   Therefore, because Defendant is of the understanding that a person named James Marsh – who is

                                  16   neither a Plaintiff in this case nor an attorney who has entered an appearance in this case – has

                                  17   supposedly sent and received some communications with members of Congress about an

                                  18   amendment to a federal statute under which a civil remedy and a provision for liquidated damages

                                  19   is set forth such that tort victims can recover damages from their torfeasors, Defendant suggests

                                  20   that this is the substantial equivalent of a legislative act singling him out for what is essentially a

                                  21   criminal conviction and a criminal punishment without a trial.2 The issue of whether or not § 2255

                                  22

                                  23   2
                                         A bill of attainder is a “law that legislatively determines guilt and inflicts punishment upon an identifiable
                                  24   individual without provision of the protections of a judicial trial.” Nixon v. Administrator of General
                                       Services, 433 U.S. 425, 468 (1977). To be viable, a bill of attainder claim needs three ingredients: “[1]
                                  25   specification of the affected persons, [2] punishment, and [3] lack of a judicial trial.” Selective Serv. Sys. v.
                                       Minn. Pub. Interest Research Grp., 468 U.S. 841, 847 (1984). Further, the Supreme Court has also
                                  26   identified the following “necessary inquiries” that would indicate whether or not a particular law inflicts
                                       “punishment” in this context: “(1) whether the challenged statute falls within the historical meaning of
                                  27   legislative punishment; (2) whether the statute, ‘viewed in terms of the type and severity of burdens
                                       imposed, reasonably can be said to further nonpunitive legislative purposes’; and (3) whether the legislative
                                  28   record ‘evinces a congressional intent to punish.’” Id. at 852 (quoting Nixon, 433 U.S. at 473, 475-76, 478);
                                       see also Fowler Packing Co. v. Lanier, 844 F.3d 809, 816-18 (9th Cir. 2016).
                                                                                              2
                                          Case 4:19-cv-02184-PJH Document 161 Filed 02/12/21 Page 3 of 4




                                   1   constitutes an impermissible bill of attainder is not before the undersigned. Suffice it to say that

                                   2   Defendant has failed to persuade the court that there is any logical relevance whatsoever between

                                   3   his suggestion that a recent amendment to § 2255 somehow constitutes a bill of attainder (an

                                   4   argument which seems, in and of itself, unclear) and his suggestion that a person who is neither a

                                   5   party to this action, nor counsel appearing in this action, may have been involved with Congress

                                   6   during the period wherein an amendment was being contemplated.

                                   7           In any event, Defendant contends that the court should compel production here for two

                                   8   reasons. See Ltr. Br. (dkt. 160) at 3. First, Defendant contends that “Plaintiffs[’] failure to respond

                                   9   timely to Defendant[’]s RFPs Set Two leads to one clear result: waiver of all objections including

                                  10   claims of privilege and work product.” Id. Second, Defendant contends that Plaintiffs’ objections

                                  11   “are frivolous” because “[a]fter bragging in multiple fora about their efforts to amend existing law

                                  12   . . . Plaintiffs are suddenly shy, and claim that producing evidence in a matter they brought would
Northern District of California
 United States District Court




                                  13   violate their First Amendment rights to petition the [g]overnment . . . [which] is sophistry at best,

                                  14   and just plain obstruction.” Id. At bottom, Defendant submits that “James Marsh represents

                                  15   multiple Plaintiffs in this case and communicated with Congress on behalf of those Plaintiffs with

                                  16   respect to amending the statute at issue . . . he was Plaintiffs’ agent at all relevant times respecting

                                  17   these requests [for production] [and] [t]he court should compel a complete production forthwith.”

                                  18   Id. An important fact, which Defendant has failed to address, is Plaintiffs’ response to the effect

                                  19   that “[Mr.] Marsh is not a party . . . [nor] record counsel in this case . . . [and that] none of the

                                  20   Plaintiffs in this case possess any communications between Plaintiffs and Congress.” Id. at 4. The

                                  21   undersigned finds that Defendant’s refusal to address this key fact – the fact that Plaintiffs do not

                                  22   possess the documents he seeks – renders his request to compel the production of that which is not

                                  23   in Plaintiffs’ possession, frivolous.

                                  24           Rule 26 allows the scope of discovery to reach “any matter, not privileged, that is relevant

                                  25   to the claim or defense of any party.” Fed. R. Civ. Proc. 26(b)(1). When moving to compel

                                  26   discovery, the moving party has the burden of demonstrating relevance. See Kolker v. VNUS Med.

                                  27   Techs., Inc., No. C 10-0900 SBA (PSG), 2011 U.S. Dist. LEXIS 122810, at *7 (N.D. Cal. Oct. 24,

                                  28   2011) (citing Soto v. City of Concord, 162 F.R.D. 603, 610 (N.D. Cal. 1995)). Even if it were
                                                                                           3
                                           Case 4:19-cv-02184-PJH Document 161 Filed 02/12/21 Page 4 of 4




                                   1   possible to overlook the fact that Defendant has failed to establish any concrete and articulable

                                   2   relevance regarding any communications between members of Congress and Mr. James Marsh “to

                                   3   the claim or defense of any party,”3 it is very much impossible to overlook the fact that there is no

                                   4   basis to compel Plaintiffs to provide information they simply do not possess. See e.g., Steshenko v.

                                   5   McKay, No. C 09-5543 RS, 2012 U.S. Dist. LEXIS 91696, at *4 (N.D. Cal. July 2, 2012).

                                   6   Accordingly, Defendant’s request to compel Plaintiffs to produce documents which they do not

                                   7   possess, and which are attended with no apparent relevance to this case, is DENIED.

                                   8           IT IS SO ORDERED.

                                   9   Dated: February 12, 2021

                                  10

                                  11
                                                                                                         ROBERT M. ILLMAN
                                  12                                                                     United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   3
                                        While Defendant contends that Plaintiffs’ “desire to change the statute is relevant to this case,” (Ltr. Br.
                                  28   (dkt. 160) at 1) he does not offer any real explanation that might establish how or why this alleged desire on
                                       Plaintiffs’ part is logically relevant to any claim or defense at the heart of this case.
                                                                                             4
